Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of vertical field balances, gravity meters, and parts thereof, similar in all material respects to the field balances and gravity meters the subject of Asiatic Petroleum Corp. v. United States (19 Cust. Ct. 3, C. D. 1058), American Askania Corp. v. United States (20 id. 302, Abstract 52267), and American Askania Corporation v. United States (21 id. 26, C. D. 1121). Following the cited authorities the vertical field balances and gravity meters were held dutiable at 27% percent under paragraph 372 as machines, not specially provided for, plus the uncontroverted copper tax assessment where applicable. Inasmuch as paragraph 372 provides that “parts, not specially provided for * * * of any of the foregoing, shall be dutiable at the same rate of duty as the articles of which they are parts,” it was held that the parts of said vertical field balances and gravity meters are likewise dutiable at 27)4 percent under paragraph 372 as parts of machines, not specially provided for, plus the uncontroverted copper tax assessment where applicable. The protests were sustained to this extent.